Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 1-2, 4-6, 8, 11-12, 15-16, 18-19, 21, 23, 27, 29-30, 32-33, 36, 39, and 42 are pending
Claims 15, 18-19, 21, 23, 27, 29-30, 32-33, 36, 39, and 42 are withdrawn
Claims 1-2, 4-6, 8, 11-12, and 16 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 8/31/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 1-2, 4-6, 8, 11-12, 15-16, drawn to a DNA encoding IGF-1.
Claims 18-19, 21, 23, 27, 29-30, 32-33, 36, 39, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 
Applicant’s election of the following species is acknowledged. 
A single DNA construct encoding IGF-1 isoforms.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/18/2019, 3/13/2020, and 11/15/2021 are in partial compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Those IDS citations of 9/18/2019 not considered by the Examiner have a line drawn through the citation. Specifically, the redacted citations are not in compliance with 37 CFR 1.98(b), and MPEP § 609.04 for either not having the title of the publication or the publisher.
Applicant is reminded that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Furthermore, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the 

	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 1 encompass a genus of DNA constructs which appear to comprise SEQ ID NO:1 to SEQ ID NO:5 (see also 112(b) indefinite rejection below), while the specification discloses only a single such DNA construct.  
	Dependent claim 2 encompasses a genus of DNA constructs which comprise SEQ ID NO: 6 or 7.
	Dependent claim 4 encompasses a genus of DNA constructs which comprise SEQ ID NO: 8.
	Dependent claim 5 encompasses a genus of DNA constructs which comprise a plasmid vector.
Dependent claims 6 and 8 encompasses a genus of DNA constructs which comprise a plasmid vectors pCK-IGF-1-1X6, pCK-IGF-1X10, pTx, pTx-IGF-1-1X6, or pTx-IGF-1X10  (see also 112(a) deposit rejection below).
Under the written description guidelines (see MPEP 2163) the Examiner is directed to determine whether one skilled in the art would recognize that the Applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	An original claim may lack written description support when (1) the claim defines Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	Accordingly, to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.
ACTUAL REDUCTION TO PRACTICE
In regard to claim 1 encompassing encompassing a genus of DNA constructs which appear to comprise SEQ ID NO:1 to SEQ ID NO:5, the specification provides a single DNA construct termed pTx-IGF-1x10 corresponding to SEQ ID NO:27, which comprises SEQ ID NO:1 (first bold nucleic acid sequence) encoding exons 1, 3, and 4 (first gray highlighted amino acid sequence), followed by a fragment of SEQ ID NO:2 

    PNG
    media_image1.png
    760
    1059
    media_image1.png
    Greyscale

	In regard to dependent claim 2 encompassing a genus of DNA constructs which comprise SEQ ID NO: 6 or 7, as stated supra, Applicant discloses a single DNA construct comprising SEQ ID NO:7. However, this intronic sequence is in a specific arrangement with the splice regions of exon 4 and exon 5 (see SEQ ID NOs:1 and 3, respectively).
In regard to dependent claim 4 encompassing a genus of DNA constructs which comprise SEQ ID NO: 8, as stated supra, Applicant discloses a single DNA construct comprising SEQ ID NO:8. However, this intronic sequence is in a specific arrangement with the splice regions of exon 5 and exon 6 (see SEQ ID NOs: 3 and 5, respectively).
	In regard to dependent claim 5 encompassing a genus of DNA constructs which comprise a plasmid vector, as stated supra, Applicant discloses a single DNA construct comprising pTx-IGF-1X10.
In regard to dependent claims 6 and 8 encompassing a genus of DNA constructs which comprise a plasmid vectors pCK-IGF-1-1X6, pCK-IGF-1X10, pTx, pTx-IGF-1-1X6, or pTx-IGF-1X10, as stated supra, Applicant discloses a single DNA construct comprising pTx-IGF-1X10.
	Accordingly, Applicant did not demonstrate a reduction to practice of a genus of DNA constructs as broadly as claimed which would predictably allow production of an IGF-1 isoform, nor did Applicant adequately set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention (e.g., the intron/exon structure that allows IGF-1 splicing) that are sufficiently detailed to show that Applicant was in possession of the claimed genus of DNA constructs. 
DISCLOSURE OF STRUCTURE
The Applicant has provided the sequence for a single DNA construct termed pTx-IGF-1x10 (see Table on pgs. 52-53 of disclosure). Furthermore, Applicant has provided the sequence for the pTx vector as SEQ ID NO:26 (see Table on pgs. 51-52 of the disclosure). Furthermore, the pCK vector sequence was known in the prior art (Kim et 
However, the prior art is silent with respect to fragments of introns that can be used from IGF-1 in conjunction with exons sequences, that result in a functional DNA construct.  
SUFFICIENT RELEVANT IDENTIFYING CHARACTERISTICS
As mentioned in above, full length intronic and exonic sequences are taught by the specification and were known in the prior art, and the skilled artisan could prepare a DNA construct comprising these full length sequences and produce a functional construct capable of differential splicing of IGF-1 isoforms.
However, the breadth of the claims encompass a genus of DNA constructs comprising fragments of selected introns joined to selected exons, yet the present specification provides no guidance nor description which modification of the intronic sequences would result in a DNA construct with functional properties. Therefore the skilled artisan would not know what rational approach to take to make the genus of DNA constructs with any predictable outcome on IGF-1 expression.  Therefore, it is incumbent on the applicant to provide this nexus between structure and function, in order to be given credit for possession of the claimed genus of DNA constructs.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of making the claimed invention is not well established. Although the making of DNA constructs comprising the cDNAs encoding IGF-1 isoforms was known in the state of the art (see Rosenthal et al., US2007/0135340), or a combination of cDNAs and the full introns was known in the state of the art (see Crystal et al., US 2005/0153886), or at the preserving the donor/splice sites in a given intron when combining with a cDNA was known in the state of the art ( see Kim et al., US 8,338,385, filed 10/20/2010), one of skill in the art would neither expect nor predict a functional DNA construct comprising any intron fragment with any exon or degenerate form thereof.
Applicant has claimed a genus of DNA constructs, yet the specification has provided a single embodiment with very specific intron/exon sequences, and has not set forth in terms of distinguishing identifying characteristics such intron/exon fragments as evidenced by other descriptions of the invention that are sufficiently detailed to show that Applicant was in possession of the claimed genus of DNA constructs. Furthermore, the state of the art indicated that making the claimed genus of DNA constructs is not well established with any claimed function. Furthermore, in order to identify the proper intron fragments (beyond those comprising the endogenous 5’ and 3’ splice sites) and would require undue experimentation, and one of skill in the art would neither expect nor predict the claimed DNA constructs would function to produce IGF-1 isoforms.
CONCLUSION


Biological Deposit

Claims 6, 8, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification fails to provide an enabling disclosure, because the specification does not provide evidence that the claimed DNA constructs pCK-IGF-1-1X6, pCK-IGF-1X10, or pTx-IGF-1-1X6 are:  
(1) known and readily available to the public; 
(2) reproducible from the written description; or, 
(3) deposited in compliance with the criteria set forth in 37 CFR 1.801-1.809.
In regard to (1), at the time of the invention, there were no publications describing the pCK-IGF-1-1X6, pCK-IGF-1X10, pTx, pTx-IGF-1-1X6, or pTx-IGF-1X10. Thus, it is 
In regard to (2), as stated supra, there was no prior art describing the pCK-IGF-1-1X6, pCK-IGF-1X10, or pTx-IGF-1-1X6  and Applicants specification provided limited description of the pCK-IGF-1-1X6, pCK-IGF-1X10, or pTx-IGF-1-1X6. Furthermore, Applicant specification indicates that each vector exhibits unique expression of IGF-1 isoforms (see Example 2), wherein the final sequences are not provided. Thus, due to the unique nature of these vectors, there would have been an undue quantity of experimentation to make and use the claimed invention comprising this biological material. The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in 
Finally, in regard to (3), the specification lacks any deposit information for the pCK-IGF-1-1X6, pCK-IGF-1X10, or pTx-IGF-1-1X6. If Applicant wishes to make such a deposit, the vectors must be deposited in compliance with the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411. Applicant’s attention is directed to In re Lundak, 773 F.2nd. 1216, 227 USPQ 90 (CAFC 1985) for further information concerning deposit practice. Without a publicly available deposit of the above vectors, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed, and due to the uniqueness of each of the vector sequences.  
In conclusion, since (1) the prior art is silent to a pCK-IGF-1-1X6, pCK-IGF-1X10, or pTx-IGF-1-1X6 vectors, and Applicant’s specification does not provide a sufficient description of how to make and/or the sequences of these vectors, (2) Applicant’s specification teaches that each vector sequence is unique, and (3) Applicant has provided no biological deposit of the claimed vectors; thus, one would be burdened with undue experimentation to make and use the claimed invention. Instant claims are rejected for lack of an enabling disclosure because one skilled in the art could not make or use the claimed invention without access to the specific biological material.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

At issue for the instant case is that claim 1 draws to polynucleotides encoding the human IGF-1 gene comprising SEQ ID NOs in parenthesis, e.g., (SEQ ID NO: 1). Unlike the other presented claims that clearly state that the sequence is “…of SEQ ID NO…”, placing this limitation in parenthesis makes the claim unclear as to whether these SEQ ID NOs are part of the claimed polynucleotides or not. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 


Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) naturally occurring DNA segment encoding a IGF-1 isoforms that is in a pharmaceutical composition. This judicial exception is not integrated into a practical application because the pharmaceutical composition does not add a meaningful limitation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Applicant is directed to the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0; as well as the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 1/07/2019, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf; and the October 2019 Update: Subject Matter Eligibility, which is found at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf.
This guidance supersedes M.P.E.P. § 2106, and previous guidance for patent eligible subject matter in view of Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (“Mayo”) and Molecular Pathology v. Myriad Genetics Inc, 12-398 (2013) (“Myriad”). This guidance supersedes the prior guidance issued by the USPTO on March 4th, 2014, and th, 2014 in view of Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014). 
Briefly summarized here, the new guidance cites a two part test: is the claimed invention directed to a statutory class of invention (Step 1), if so then is the claimed invention as a whole directed to a law of nature, natural phenomena, or an abstract idea (i.e. set forth or described in the claim) (Step 2A, prong one), if so then is the claimed invention recite additional elements that integrate the judicial exception into a practical application (Step 2A, prong two), if not then does the claim as a whole amount to significantly more than the judicial exception (Step 2B).
In regard to Step 1, the claimed invention is directed to a statutory class of invention, i.e., a product.
In regard to Step 2A, prong one, instant claims are directed to DNA construct encoding an IGF-1Ea protein comprising the amino acid sequence of SEQ ID NO:14 or an IGF-1Ec protein comprising the amino acid sequence of SEQ ID NO:16. As evidenced by Philippou et al., (Front Endocrin, 2013, 4:1-11),  the genomic DNA encoding IGF-1 isoforms is capable of expressing both the IGF-1Ea protein comprising the amino acid sequence of SEQ ID NO:14 and the IGF-1Ec protein comprising the amino acid sequence of SEQ ID NO:16 (see Fig. 2 of Philippou as associated cDNA references). 
Importantly, the DNA construct has no different structural characteristics than naturally occurring genomic DNA encoding these IGF-1 isoforms, and even if the DNA construct is in some sort of pharmaceutical composition (see more below), just because the chemical bonds at each end were severed in order to isolate it from the i.e., it encodes the same IGF-1Ea and IGF-1Ec isoforms as the natural gene. Under the holding of Myriad, this isolated but otherwise unchanged nucleic acid is not eligible because it is not different enough from what exists in nature to avoid improperly tying up the future use and study of naturally occurring IGF-1 gene. In other words, the claimed DNA construct may be different, but not markedly different, from its natural counterpart in its natural state and thus is a “product of nature” exception. Accordingly, the claim is directed to an exception (Step 2A, prong one: YES).
In regard to Step 2A, prong two, instant claims are directed to said DNA construct in a pharmaceutical composition. With respect to Step 2A, prong two, limitations that may be enough to qualify as additional elements that integrate the judicial exception into a practical application include: 
Improvements to another technology or technical field.
Improvements to the functioning of the computer itself.
Applying the judicial exception with, or by use of, a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application.
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

With respect to Step 2A, prong two, limitations that were found not to be enough to qualify as additional elements that integrate the judicial exception into a practical application include:
Adding the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry
Adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea
Generally linking the use of the judicial exception to a particular technological environment or field of use.

In regard to Step 2A, prong two, instant claims do not recite additional elements or a combination of elements in the claims other than the natural product itself. Specifically, claim 11 recite a “DNA construct”, while claim 12 recites that the DNA construct encodes both isoforms. However, placing nucleic acids in a “DNA construct” as claimed with such a high degree of generality encompasses genomic expression systems of a natural host cell. 
Finally, in regard to Step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception. In instant case, as per claim 11 generic “pharmaceutical compositions” were well-understood, routine and conventional in the art at the time of the invention. Furthermore, the term “pharmaceutical composition” is not explicitly defined by the claim or Applicant’s specification, and encompass generic physiological solutions. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the natural product into a patent eligible composition. Nevertheless, claim 16 of instant Application is NOT rejected because it adds significantly more to the DNA construct composition by combining a specific non-naturally occurring structural element (i.e., pCK or pTx vectors). 
Therefore, claims 11 and 12 add no additional elements that integrate the judicial exception into a practical application than the “product of nature” itself. Thus, instant 

	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al., (WO1998/24922, filed 12/01/1997).

With respect to claim 11, Coleman teaches a pharmaceutical composition comprising a DNA construct encoding IGF-1a protein (see Fig. 13 of Coleman), wherein the amino acid sequence of the IGF-1a protein corresponds to SEQ ID NO: 14 (see SCORE search 11/22/2021, rag.file, result #2). 
Specifically, in regard to the DNA constructs being in a pharmaceutical composition, not only does Coleman teach a for administration to a subject (p. 25, 2nd para., p. 64), but since the term “pharmaceutical composition” is not explicitly defined by the claim or Applicant’s specification, the physiological solutions for transfection of cells as taught by Coleman (p. 45, last para., p. 52, 1st para.) are being considered as encompassed by the claim.
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al., (US2007/0135340), in view of Crystal et al., (US 2005/0153886), Rotwein et al. (JBC, 1986 261:4828-4832), and Hill et al. (J. Anat, 2003, 203:89-99).

In regard to claims 1 and 5, Rosenthal teaches DNA constructs for expressing human IGF-1, such as plasmid vectors [0090-0096, 0101-0102, 0126-0127, 0290-0292]. Rosenthal et al teach an IGF-1 encoding DNA constructs comprise the following elements:
Specifically in regard to the first polynucleotide, Rosenthal teaches the IGF-1 isoforms comprise class 1 signal peptides [0032, 0040, 0042, 0048, 0073, 0092-0093, 0284]. Note that because there are only two IGF-1 signal peptides (i.e., class 1 from exon 1 or class 2 from exon 2), and both are spliced to the conserved exons 3 and 4, it would have been a predictably obvious to choose a DNA construct encoding class 1 IGF-1 isoforms considering just the two options. Moreover, Rosenthal teaches that class 1 isoforms of IGF-1 are best for localized therapeutic effects [0284].  In regard to SEQ ID NO:1 or a degenerate thereof, Rosenthal teaches the underlying nucleic acid specific for the Class 1 isoform as SEQ ID NO:13 [0092-0093], which corresponds to nucleotides 1-144 of SEQ ID NO: 1 of claim 1. Specifically, Rosenthal teaches that the translated class 1 isoforms comprises exon 1 (bold) spliced to exon 3 (underlined) as set forth in SEQ ID NO: 14 [0032], which is as follows: MGKISSLPTQLFKCCFCDFLKVKMHTMSSSHLFYLALCLLTFTSSATA. 
Furthermore, Rosenthal teaches the Class 1 peptide of exons 1 and 3, is followed by the conserved exon 4 [0032], and either of the differentially spliced IGF-1 
In regard to the third polynucleotide, Rosenthal teaches the underlying cDNA nucleic acid specific for the IGF-1Ec isoform as SEQ ID NO:23 [0092, 0093], which comprises the cDNA of SEQ ID NO: 3 of claim 1. Moreover, Rosenthal teaches that the translated spliced IGF-1Ec isoform comprises exon 4 (bold) spliced to exon 5 (underlined) and exon 6-1 (italics) as set forth in SEQ ID NO: 24 [0079, 0083], which is as follows: RSVRAQRHTDMPKTQKYQPPSTNKNTKSQRRKGSTFEERK. 
In regard to the fifth polynucleotide, Rosenthal teaches the underlying cDNA nucleic acid specific for the IGF-1Ea isoform as SEQ ID NO:21 [0092, 0093], which comprises the cDNA SEQ ID NO: 5 of claim 1. Moreover, Rosenthal teaches that the translated IGF-1Ea isoform comprises exon 4 (bold) spliced to exon 6-2 (underlined) as set forth in SEQ ID NO: 22 [0079, 0083], which is as follows: RSVRAQRHTDMPKTQKEVHLKNASRGSAGNKNYRM. 
However, in regard to claim 1, although Rosenthal discloses that IGF-1 is differentially spliced which lead to isoform expression with different functionalities [0005, 0010-0013, 0037], and suggests the use of genomic sequences in making the cDNA based nucleic acids [0095], she is silent to with respect to a DNA construct comprising intron 4 (the second polynucleotide of claim 1) and intron 5 (the fourth polynucleotide of claim 1) of IGF-1.
nucleic acid sequence comprising cDNA and genomic DNA, and its inclusion in an expression construct for use in gene therapy” [0002].  As a preferred embodiment, Crystal discloses DNA constructs comprising a first polynucleotide encoding conserved exons 1-5 of human VEGF, a second polynucleotide comprising intron 6 of human VEGF, a third polynucleotide comprising differentially spliced exon 6 of human VEGF, a fourth polynucleotide comprising intron 7 of human VEGF, and a fifth polynucleotide comprising differentially spliced exon 8 of human VEGF (Abstract, see Examples 1-2).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the DNA constructs comprising the cDNA exon sequences for different splice forms of IGF-1 as taught by Rosenthal and substitute a DNA construct comprising the cDNA for the conserved exons combined with one or more introns and the differentially spliced exons as taught by Crystal with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Crystal for several reasons. First, Crystal teaches DNA vectors that contain introns are expressed more efficiently [0003]. Second, Crystal teaches that DNA constructs including introns allows differential splicing from a single construct to promote the production of one isoform over another and each isoform can have a different biological activity [0006, 0009, 0015]. Note that this would be particularly useful for producing the class 1 IGF-1Ec and 1Ea isoforms taught by Rosenthal. The 
	However, Rosenthal et al. are silent with respect to the SEQ ID NO of intron 4 (the second polynucleotide of claim 1) and intron 5 (the fourth polynucleotide of claim 1) of IGF-1.
Nevertheless, the sequence for introns 4 and 5 were well known in the art. Specifically, Rotwein et al. (1986) teaches a fragment of intron 4 that is about 1.5 kb and provides the first few splice donor nucleotides and last few splice acceptor nucleotides, which appear to correspond to be fragments of SEQ ID NO:2. Furthermore, Rotwin teaches intron 5 is about 15 kb and provides the first splice donor nucleotides and last few splice acceptor nucleotides, which appear to correspond to SEQ ID NO:4.	
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare DNA constructs comprising a first polynucleotide as a cDNA encoding the conserved exons 1, 3, and 4 followed by second polynucleotide 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al., (US2007/0135340), in view of Crystal et al., (US 2005/0153886), Rotwein et al. (JBC, 1986 261:4828-4832), and Hill et al. (J. Anat, 2003, 203:89-99), as applied to claim 1, in further view of Kim et al., (US 8,338,385, filed 10/20/2010) and Kim et al. (WO2000/40737, filed 12/31/1999). 

As discussed previously, Rosenthal et al. suggest a DNA construct for the expression of IGF-1Ec and IGF-1Ea isoforms comprising the cDNAs for IGF-1 combined with genomic introns.
However, Rosenthal is silent with respect to the pCK vector.

	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the DNA construct as taught by Rosenthal et al. and substitute the pCK vector as taught by Kim (2010) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kim (WO2000) because the pCK is depleted in unnecessary sequences (p. 4, 4th para.), which would allow a larger size transgene to be incorporated. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al., (US2007/0135340), in view of Anversa et al. (US 2018/00558899, filed 11/06/2017) and Hill et al. (J. Anat, 2003, 203:89-99).

In regard to claim 11, Rosenthal teaches DNA constructs for expressing human IGF-1 [0090-0096, 0101-0102, 0126-0127, 0290]. Specifically, in regard to claim 11, Rosenthal teaches the DNA constructs are in a pharmaceutical composition for administration to a subject [0127-0128], but since the term “pharmaceutical composition” is not explicitly defined by the claim or Applicant’s specification, the 
Rosenthal et al teach an IGF-1 encoding DNA constructs encode class 1 isoforms comprises exon 1 (bold) spliced to exon 3 (underlined) as set forth in SEQ ID NO: 14 [0032], which is as follows: MGKISSLPTQLFKCCFCDFLKVKMHTMSSSHLFYLALCLLTFTSSATA, which is corresponds to amino acids 1-47 of SEQ ID NOs: 14 & 16. Rosenthal teaches the Class 1 peptide of exons 1 and 3, are followed by the conserved exon 4 [0032], and either of the differentially spliced IGF-1 isoforms such as IGF-1Ea and IGF-1Ec [0011-0013, 0079, 0084, 0092-0093].
Furthermore, Rosenthal teaches the underlying nucleic acid specific for the IGF-1Ea isoform as SEQ ID NO:21 [0092, 0093], which comprises exon 4 (bold) spliced to exon 6-2 (underlined) as set forth in SEQ ID NO: 22 [0079, 0083], which is as follows: RSVRAQRHTDMPKTQKEVHLKNASRGSAGNKNYRM, which corresponds to amino acids 120-153 of SEQ ID NO: 14.
Furthermore, Rosenthal teaches the underlying nucleic acid specific for the IGF-1Ec isoform is SEQ ID NO:23 [0092, 0093], which comprises exon 4 (bold) spliced to exon 5 (underlined) and exon 6-1 (italics) as set forth in SEQ ID NO: 24 [0079, 0083], which is as follows: RSVRAQRHTDMPKTQKYQPPSTNKNTKSQRRKGSTFEERK, which corresponds to amino acids 120-158 of SEQ ID NO: 16.
Finally, Rosenthal teaches the nucleic acid sequence for intervening exon 3/4 corresponding to SEQ ID NO:29, which correspond to amino acids 49-153 of SEQ ID NOs:14 & 16. 

Nevertheless, the full length cDNA sequence for the IGF-1Ea protein comprising the amino acid sequence of SEQ ID NO:14 and the full length cDNA sequence for the IGF-1Ec protein comprising the amino acid sequence of SEQ ID NO:16 were well known in the art. Specifically, Anversa et al., teaches SEQ ID NOs:4 and 1, which correspond to SEQ ID NOs: SEQ ID NOs:14 and 16, respectively (see SCORE search 11/22/2021 rup.files).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare DNA constructs encoding IGF-1Ea protein and IGF-1Ec protein as taught by Rosenthal, and choose the available full length sequences of SEQ ID NOs:14 and 16 as taught by Anversa with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Anversa teaches these were validated sequences to be used for human therapies [0067]. Furthermore, the ordinary skilled artisan would have been motivated to choose these isoforms in particular because these two isoforms were known to effect stem cell activation and repair after localized tissue injury (see also the intended uses for the DNA constructs from Rosenthal [0018-0019, 0071, 0125, 0172]). Specifically, Hill et al. (2003) teaches that production of IFG-1Ec (alias MGF) is an activation signal for muscle stem cells, and production of IGF-1Ea maintains protein synthesis to complete tissue repair (Abstract), and that “therapeutic application of MGF and IGF-1Ea to 
	In regard to claim 12, as stated supra, Rosenthal teaches both IGF-1 isoforms for therapeutic composition for muscle repair, teaches a combination approach where multiple growth factors are administered [0007], and discloses that the same DNA vector can be used to express multiple transgenes [0103]. Furthermore, as stated supra, Hill teaches these two IGF-1 isoforms work together for muscle repair.
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare DNA constructs encoding IGF-1Ea protein and IGF-1Ec protein as taught by Rosenthal, and combine the two IGF-1 isoforms into the same DNA construct with reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so not only because of simplifying the transfection to a single step that would ensure cells received both IGF-1 isoforms (e.g., see single dose embodiment [0122] and single transient transfection embodiments of Rosenthal [0174, 0276]), but also because MPEP 2144.06 states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 4-6, 8, 11-12, and 16 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 2, 16, 20, 24, 26-27, 29, 33, 37, 39, 41, 44, , 48, 63-64, 68, and 83 of copending Application No. 16/517,323. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
The subject matter claimed in the instant application is disclosed in the referenced application as follows: the lyophilized pharmaceutical composition of DNA constructs comprising pTX-IGF-1X6 and pTx-IGF-1X10 of cited application anticipates the composition of instant application. It is clear that elements of the cited application claims are to be found in instant claims, with the difference being that cited application is more specific with respect to the composition being lyophilized. Thus, cited application is a species that anticipates the genus of instant application.  
Since the instant application claims are anticipated by cited application claims, said claims are not patentably distinct.

	


Conclusion
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR S LEONARD/Examiner, Art Unit 1633